Wilson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed LL by Examiner Louis Lister on the invoices covered by the above-named reappraisement appeals, all of which items were advanced in value by the Appraiser, consist of worsted suitings exported from England.
That when said items were exported from England they were not freely offered for sale either for home consumption to all purchasers in the principal markets of England, nor were they freely offered for sale in the principal markets of England for exportation to the United States, nor were they freely offered for sale in the principal markets of the United States to all purchasers, in the usual wholesale quantities and in the ordinary course of trade, and that the Appraiser has determined that neither a foreign value nor an export value nor a United States value, as set forth in Section 402 (c) (d) and (e) can be ascertained.
That the entered values per yard of the said items accurately represent the cost of production as that term is defined in Section 402 (f), Tariff Act of 1930.
That the above-named reappraisement appeals are submitted for decision upon this stipulation.
On the agreed facts I find tbe cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise identified on the invoices by the items marked “A” and initialed L. L. by Examiner Louis Lister, and that such values were the entered values per yard.
Judgment will be entered accordingly.